PER CURIAM


ORDER

The Court having considered the favorable recommendations of the State Board of Law Examiners and the Character Committee for the Fourth Appellate Circuit, the written response of Caleb I. Solomon concerning his application for admission to the Bar of Maryland, and the oral argument of applicant’s counsel presented at a hearing held before this Court on November 1, 2007, it is this 6th day of November, 2007,
ORDERED, by the Court of Appeals of Maryland, that the favorable recommendations of the State Board of Law Examiners and the Character Committee for the Fourth Appellate Circuit be, and they are hereby, accepted, and it is further
ORDERED, that the applicant, Caleb I. Solomon, upon taking the oath prescribed by the statute, be admitted to the practice of law in this State.